DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Office Action is in response to the amendment filed on 9/21/2021.
Claims 6 and 14-17 have been canceled.
Claims 21-25 have been added.
Claims 1-5, 7-13 and 18-25 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 

Response to Arguments
The rejection of claims 1-11 and 18-20 under 35 U.S.C. 112(b) has been withdrawn as Applicant's arguments submitted on 9/21/2021 are persuasive.
Applicant's arguments filed on 9/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the Remarks with respect to claims 12-17 that Gordon fails to teach wherein the plurality of TPMs are physically connected to a processor of the server.  This argument is based upon the newly added limitations and is addressed in the below rejections.  Examiner now uses Nesher (US 20160171248, hereinafter Nesher) in addition to Gordon to teach the disputed limitation of claim 12.
Applicant further argues on pages 11-12 of the Remark that Nesher fails to implement a physical connection between a processor and TPM hardware, as required by claims 1 and 18.  Examiner respectfully disagrees with Applicant’s arguments.  The instant applicant's specification shows a single TPM and CPU in 
    PNG
    media_image1.png
    740
    350
    media_image1.png
    Greyscale
.  There is no indication how the TPM is connected to the CPU.  In fig. 3 of the instant application, various TPMs are shown to be connected to the CPU using 
    PNG
    media_image2.png
    668
    538
    media_image2.png
    Greyscale
.  In the original claims filed on 7/16/19, the claims do not recite the TPMs are physically connected to the CPU.  As a result, any additional information, such as in the amended claims reciting physically connections between a plural of the TPMs and a CPU must be obvious, common knowledge to a person of ordinary skill in the art; or there is a lack of written description issue related to this limitation.  
Using broadest reasonable interpretation, the TPMs recited in the claims are communicated to the CPU in some ways based on fig. 3 of the instant application.  Gordon reference shows various TPMs are connected.  One TPM is connected physically to a node (Gordon: see fig. 1).  Furthermore, Nesher 
As the above reasoning, the combination of Gordon and Nesher teaches the disputed limitation.  Therefore, the 103 rejection has been maintained.
Applicant’s arguments (“wherein the plurality of TPMs are physically connected to a processor of the server”) with respect to claims 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110138475 A1, hereinafter, Gordon) in view of Nesher et al. (US 20160171248) (hereinafter Nesher).
Regarding to claim 1,  Gordon teaches a method for generating a trusted platform module (TPM) swarm in a computing system, the method comprising: ([0008] discloses a method of enabling (i.e. generating) trusted platform module functionality to a cluster comprising a set of nodes (i.e. plurality of TPMs or swarm), wherein each node comprises an agent, a trusted platform module (TPM) and TPM software for accessing functions of the TPM[0048] A HAT agent (high availability TPM )112 may be responsible for coordinating with all other HAT agents 112 to complete cluster cryptographic operations (a.k.a., `cluster TPM operations`). (//examiner remark: coordinating with all TPMs in cluster is generating a TPM swarm.))
detecting a unique identifier for each TPM of a plurality of TPMs; ([0067] This functionality generates a new AIK (i.e. Attestation identity key - unique identifier) based on a cluster EK, called cluster AIK. The cluster AIK shares are distributed in all nodes. Any HAT agent can ask for the creation of cluster AIKs. The AIK is then created by all HAT agents. It is mandatory (i.e. detecting each TPM in the cluster) for all nodes to be involved in this process.)
creating an asymmetric owner key pair comprising a public owner key and a private owner key; ([0037]  Embodiments of the invention extend this functionality. For example, the HAT framework creates threshold public/private cluster keys (i.e. asymmetric owner key pair,  comprising private and public owner keys).installing the public owner key on each TPM of the plurality of TPMs; ([0037]  
splitting the private owner key into a plurality of private owner key parts equal to a total number of the plurality of TPMs, wherein a private owner key part is equally distributed to each TPM of the plurality of TPMs; ([0037]  … the HAT framework creates threshold public/private cluster keys. This means that nodes of the cluster store a share of the cluster private key ( i.e. split the private key equally and distributed to each TPM) and implement a procedure that computes the public key corresponding to their collective shares. //Examiner remark: Note this step is prior art as disclosed in the instant specification in [0030 -0032] Shamir's secret sharing algorithm.)
creating an owner key policy for accessing the private owner key part associated with a respective TPM; ([0086] discloses creating rule that a predetermined number of nodes (TPMs) to be operational in threshold based cryptography to access a private key share (i.e. private owner key part of a TPM.). The rule is the owner key policy for accessing the private owner key part.))
and sealing the private owner key part in the respective TPM using the owner key policy ([0037] and [0093] disclose The share may be stored in a TPM in the node on which the agent executes or in some other protected storage. The share may also be encrypted. Thus, the step of retrieving the share may include decrypting the encrypted version of the share to obtain the share).  
Gordon does not explicitly teach the following limitation which is taught by Nesher, a processor that is physically connected to a plurality of TPMs (Nesher: see figure 1 
    PNG
    media_image3.png
    482
    653
    media_image3.png
    Greyscale
; and paragraphs 0059 and 0066, “use of hardware based solutions to provide TXEs”…  “the operations may be performed by specific hardware components that contain hardwired logic for performing the operations, or by any combination of programmed computer components and custom hardware components” //examiner remark: a plurality of TXEs are connected locally with a processor).  Gorden and Nesher are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gorden and Nesher before him or her, to modify the system of Gorden to include the local and remote connections 
Regarding to claim 2, Gordon as modified teaches the method of claim 1, further comprising: sealing secret data in each TPM of the plurality of TPMs using the owner key policy.  ([0090] The operation may be, for example, sealing data, unsealing data, binding data, unbinding data, and signing data. Step 512 includes retrieving a share that is stored locally to the node that received the request and/or transmitting a request to at least a threshold number of other nodes (//examiner remark:  A rule that permits access of data stored in TPM based on a threshold number of nodes operational is to seal a secret data using owner key policy)
Regarding to claim 3, Gordon as modified teaches the method of claim 1, further comprising: determining if each TPM of the plurality of TPMs has been processed to include a private owner key part and the owner key policy; ([0092] discloses the agent transmits a request to each of plurality of other agents executing on other nodes (i.e. plurality of TPMs) of the cluster. This request may include the operation identifier identifying the cryptographic operation, the data (or the data identifier), and the cluster key identifier identifying the cluster key (i.e. private owner key part) . In step 606, agent 112 determines whether at least a threshold number of responses to the request have been received (i.e. threshold number of TPMs responses is owner key policy.) and erasing, in response to determining each of the plurality of TPMs has been processed, the private owner key.  ([0037] This means that nodes of the cluster store a share of the cluster private key and implement a procedure that computes the public key corresponding to their collective shares (i.e. private owner key part).… The shares (i.e. private owner key parts) may be created locally at each node (i.e. TPM) or remotely by a central entity ('dealer') and then provided to each node (i.e. TPM) according to threshold cryptography. That is, a plurality of nodes in the cluster generate a share (or receive a share) of the cluster private key.… In the preferred embodiment, the cluster private key does not exist (i.e. erasing private owner key) in the cluster, rather only shares of the private key exist in the cluster.  [0061] An error can be generated for invalid pass phrase, absence of HAT agent or an error in HAT implementations etc (i.e. error related TPM identifying and processing of TPMs.) //Examiner remark: the erasing of the private owner key is based a successful identification of each TPM, creation of threshold based public/private key and storing private owner keys into each TPM.  Henceforward, for security reasons the private owner key can be reconstructed from shares (private owner key part) stored in each node (TPM).)
Regarding to claim 4, Gordon as modified teaches the method of claim 1, wherein the owner key policy allows access to the private owner key part stored in the respective TPM if a predetermined number of unique identifiers corresponding to the plurality of TPMs are available.  ([0039] discloses cluster endorsement key, which can uniquely identify nodes (i.e. TPMs), that can be shared among different nodes (i.e. private owner key part stored in TPMS) and is valid while t nodes (i.e. predetermined number of nodes) of the cluster are up and running (in a threshold scheme of (t,n)). (i.e. owner key policy))
Regarding to claim 5, Gordon as modified teaches the method of claim 1, further comprising:
reconstructing the private owner key from the plurality of private owner key parts 
creating an access policy for accessing secret data; and ([0037] discloses generating access policy based on owner key policy for performing security operations (see [0005]) on data (secret data)) sealing secret data in each TPM of the plurality of TPMs according to the access policy. ([0005, End of paragraph] discloses the security operation may be any one of the following operations: binding data, unbinding data, sealing data, unsealing data, and signing data.  [0010 -0012] discloses sealing data (i.e. sealing secret data) to a configuration of a cluster comprising a set of two or more nodes (i.e. plurality of TPMs).  //Examiner remark: each TPM using its respective private cluster key share (i.e. private owner key part) based on owner key policy to perform security operation is sealing secret data according access policy.) 
Regarding to claim 6, Gordon as modified teaches the method of claim 5, further comprising: wherein the access policy comprises the owner key policy and one or more additional policy attributes.  ([0083] The active process, by sealing using a defined PCR, puts a condition on the switch-over to the PCR on that node, i.e. accepts the switch-
Regarding to claim 7, Gordon as modified teaches the method of claim 5, wherein the access policy is a static policy that cannot be changed.  [0090] discloses access policy based on number of nodes (TPMs) each with a unique identifier up and running (i.e. available). //Examiner remark:  a data access rule based on t nodes available from a plurality of  n TPMs is a static access policy.)
Regarding to claim 10, Gordon as modified teaches the method of claim 1, further comprising: determining if an endorsement certificate of a TPM is valid; and ([0039]Upon initialization of HAT in a cluster, a threshold C-EK (i.e. endorsement certificate) is created, which is shared among all nodes of the cluster. All cluster credentials may be generated from this C-EK. This provides a unique ID for the cluster which can be shared among different nodes and is valid (i.e. determining C-EK is valid) while t nodes of the cluster are up and running (in a threshold scheme of (t,n)).  rejecting, in response to the endorsement certificate being invalid, the TPM from being added to the plurality of TPMs. ([0061] discloses where every time a node is added, the C-EK (i.e. endorsement certificate) must be re-synchronized as the cluster has changed, …. An error can be generated (i.e rejecting) for invalid pass phrase, absence of HAT agent or an error in HAT implementations etc.)
Regarding to claim 11, Gordon as modified teaches the method of claim 1, further comprising: determining if an endorsement certificate of a TPM is valid; ([0039] discloses validating endorsement certificate.)accepting, in response to the endorsement certificate being valid, the TPM; ([0039] By making the C-EK fault tolerant and more secure (i.e. accepting TPM with valid endorsement certificate), this mitigates risks of losing the C-EK or compromise.) wiping the TPM; and ([0039] discloses initializing (wiping out) default TPM data in the cluster ( i.e. nodes with TPMs) adding the TPM to the plurality of TPMs.  ([0061] However, every time a node is added, the C-EK must be re-synchronized as the cluster has changed.)
Regarding to claim 12, Gordon teaches a method for protecting the integrity of a server using a trusted platform module (TPM) swarm, the method comprising: [0005] disclose aspects of the present invention provide systems and methods for providing trusted system functionalities (i.e. protecting the integrity) in a cluster based system  (i.e. Computing systems);  ([0008] discloses a method of enabling trusted platform module functionality to a cluster comprising a set of nodes (i.e. plurality of TPMs or swarm), wherein each node comprises an agent, a trusted platform module (TPM) and TPM software for accessing functions of the TPM;)
initializing a plurality of trusted platform modules (TPMs) within a server; ([0039] Discloses initialization a cluster ( i.e. plurality of nodes each having a TPM in a computing system.) reading a unique identifier corresponding to each TPM of the plurality of TPMs to determine a system state; ([0067] This functionality generates a new AIK based on a cluster EK, called cluster AIK. The cluster AIK shares are distributed in all nodes. Any HAT agent can ask for the creation of cluster AIKs. The AIK is then created by all HAT agents. It is mandatory for all nodes to be involved in this process.[0079] The cluster  	writing the system state to platform configuration registers (PCRs) of each TPM of the plurality of TPMs; ([0079]  discloses for each node in the cluster, there may be a cluster configuration value recorded in the node's TPM's platform configuration register (PCR) or elsewhere, for use in TPM operations (e.g., sealing and binding); ([0082] An example of a cluster PCR value is a value derived from a PCR value stored in each node of the cluster (i.e. writing in PCRs). This cluster PCR value then comes to define that all nodes in the cluster run secure operating system.) loading a sealed private owner key part into each TPM; and ([0037] That is, a plurality of nodes in the cluster generate a share (or receive a share) of the cluster private key. (i.e. receive a share is loading private owner key part in respective TPM.)
determining, by the plurality of TPMs, if a predetermined number of unique identifiers have been processed by validating a value of the PCRs to meet an owner key policy; ([0092] discloses the agent transmits a request to each of plurality of other agents executing on other nodes (i.e. plurality of TPMs) of the cluster. This request may include the operation identifier identifying the cryptographic operation, the data (or the data identifier), and the cluster key identifier identifying the cluster key (i.e. private owner key part) . In step 606, agent 112 determines whether at least a threshold number of responses to the request have been received (i.e. threshold number of TPMs responses is owner key policy); [0065] A cluster configuration value(s) can be used for cluster sealing and unsealing. Sealing takes the cluster configuration values (or `cluster PCR values`) and a set or subset of required future PCR values as input to the 
unsealing the private owner key part in each TPM where the value of the PCRs meets the owner key policy.  ([0011] discloses … (3) obtaining a share of the cluster key (private owner key part); (4) using the obtained share of the cluster key and the particular cluster configuration value (value of the PCRs in the cluster/nodes) to perform a security operation on the data, thereby producing a local result.  //Examiner remark: using the obtain share key to perform security operations a TPM is unsealing its respective private owner key part where the PCR value meets the owner key policy.)
Gordon does not explicitly teach the following limitation which is taught by Nesher, wherein the plurality of TPMs are physically connected to a processor of the server (Nesher: see figure 1 
    PNG
    media_image3.png
    482
    653
    media_image3.png
    Greyscale
; and paragraphs 0059 and 0066, “use of hardware based solutions to provide TXEs”…  “the operations may be performed by specific hardware components that contain hardwired logic for performing the operations, or by any combination of programmed computer components and custom hardware components” //examiner remark: a plurality of TXEs are connected locally with a processor).  Gorden and Nesher are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gorden and Nesher before him or her, to modify the system of Gorden to include the local and remote connections 
Regarding to claim 13, Gordon as modified teaches teaches the method of claim 12, further comprising: loading secret data into a TPM, wherein the secret data was sealed using an access policy signed with the private owner key; ([0090] The operation may be, for example, sealing data, unsealing data, binding data, unbinding data, and signing data. Step 512 includes retrieving a share that is stored locally to the node that received the request and/or transmitting a request to at least a threshold number of other nodes to perform security operations, which include sealing data. (//examiner remark:  Threshold number of nodes to seal a secret data is owner key policy.) determining, by the TPM, if the access policy has been met; and ([0048] discloses unseal the data provided that at least a threshold number of nodes did not fail (i.e. determining the threshold based access policy is met.) unsealing, in response to the access policy being met, the secret data.  ([0005] The security operation may be any one of the following operations: binding data, unbinding data, sealing data, unsealing data, and signing data.; [0037] discloses generating a private key for each cluster ( i.e. Private owner key part for each TPM) using threshold based public/private key crypto operations.  //Examiner remark: Using a threshold rule in the owner key policy to allow access of the private key share ( i.e. private owner key part) is to perform security operations, that includes unsealing of secret data.)  
Regarding to claim 14, Gordon as modified teaches teaches the method of claim 13, further comprising: denying, in response to failing to meet the access policy, access 
Regarding to claim 15, Gordon as modified teaches teaches the method of claim 12, further comprising: reconstructing a private owner key from the private owner key part from each TPM.  ([0037]  Once the public key is computed, it should be made available (e.g., `published`) so, that, for instance, other entities could bind data to the cluster (i.e., encrypt data using the cluster's public key, which encrypted data can only be decrypted using the cluster's private key as represented by the collection of shares the nodes hold) (Examiner remark:  A collection share of the private key is the reconstruction of the private owner key from private owner key parts stored  in TPMs.))
Regarding to claim 16, Gordon
Regarding to claim 17, Gordon as modified teaches teaches the method of claim 15, further comprising: changing one or more access policies that were signed with the private owner key.  ([0083] The active process, by sealing using a defined PCR, puts a condition on the switch-over to the PCR on that node, i.e. accepts the switch-over of secure data depending on some integrity measures on the standby node. (i.e. integrity measure on standby is additional policy attribute.))
Regarding to claim 18, claim 18 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 18 and rejected for the same reasons. 
Regarding to claim 19, Gordon as modified teaches wherein the method performed by the TPM further comprises: determining if an access policy for accessing secret data has been met, wherein the access policy was signed using the private owner key (([0048] discloses unseal the data provided that at least a threshold number of nodes did not fail (i.e. determining the threshold based access policy is met.)); and unsealing, in response to the access policy being met, the secret data  ([0005] The security operation may be any one of the following operations: binding data, unbinding data, sealing data, unsealing data, and signing data.; [0037] discloses generating a private key for each cluster ( i.e. Private owner key part for each TPM) using threshold based public/private key crypto operations.  //Examiner remark: Using a threshold rule in the owner key policy to allow access of the private key share ( i.e. private owner key part) is to perform security operations, that includes unsealing of secret data.)  
Regarding to claim 20, Gordon as modified teaches wherein the method performed by the TPM further comprises: denying, in response to failing to meet the 
Regarding claim 21, Gordon as modified teaches wherein the computing system is a server (Gordon: [0035] and [0049], “re-synchronization of secret shares in the cluster is done by regenerating them in all nodes of the cluster. Note that this regeneration is done without materializing the HA RoT private key in any server”]).
Regarding claim 22, Gordon as modified teaches wherein the owner key policy allows the computing system to boot if a predetermined number of unique identifiers corresponding to the plurality of TPMs are available (Gordon: [0039], “All cluster credentials may be generated from this C-EK. This provides a unique ID for the cluster which can be shared among different nodes and is valid while t nodes of the cluster are up and running (in a threshold scheme of (t,n))”).
Regarding claim 23, Gordon as modified teaches wherein the owner key policy allows the computing system to boot and be accessed, but prevents access to application secrets if a predetermined number of unique identifiers corresponding to the plurality of TPMs are not available (Gordon: [0055-0056] and [0092, 0094 and 0099-0100], “assuming no time-out condition and that step 626 executed without error, the agent, using conventional threshold cryptography, combines the partial results received from each of the other agents with the local partial result to produce a final, complete result (e.g., the data modified according to the identified crypto operation). It should also be mentioned that steps 624-626 can, be completely skipped, e.g., based on the local condition, explicit request or configuration. In such a case, the threshold number of partial results is fulfilled only from other nodes and the step 628 is limited to combining the partial results received therefrom. In step 630, the agent returns the final, complete result to the entity (e.g., service provider 212 or application 206) that requested the operation”).
Regarding claim 24, Gordon as modified teaches wherein the owner key policy requires a predetermined number of unique identifiers corresponding to the plurality of TPMs to be available and further requires validating additional attributes in order to access secret data (Gordon: [0099-0100], “a determination is made regarding whether the at least a threshold number (t) of responses have been received. If at least t responses have not been received, then a time-out determination is made (step 918). If a time-out has occurred, then an error may be returned (step 920). If a timeout has not occurred, the process may proceed back to step 916. If at least t responses have been received, then the agent combines the responses with the result from step 912 to create the signed data (step 922). The signed data may then be returned (step 924).”).
Regarding claim 25, Gordon as modified teaches wherein the additional attributes include one or more attributes selected from the group consisting of platform configuration registers (PCRs) values, dates, software versions, and hardware serial numbers (Gordon: [0083], “we define cluster PCR as &lt;NID&gt;&lt;Role&gt;&lt;PCR Selection&gt;. Even though the Node PCR value is known in the entire cluster, only the node receiving the data can unseal the data when it got right PCR value (secure configuration).”).

Claims 8 and 9 and are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Nesher, and in further view of Thom, et al. (US 20180373881 A1, hereinafter, Thom)
Regarding to claim 8, Gordon in view of Nesher doesn’t explicitly teach the method of claim 5, wherein the access policy is a dynamic policy that validates externally signed access conditions.  
Thom from analogues endeavor teaches wherein the access policy is a dynamic policy that validates externally signed access conditions.  [0022-0023] discloses the one or more policies 106 may include the authorization policy digest if the authorization policy digest is created outside the TPM 120.; …  determining whether the policies are “satisfied” include the operations described to create an authorization policy digest, process commands to create a TPM policy digest, and determine whether the digests match. outside (i.e. external) the TPM 120.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Thom into the teachings of Gordon in view of Nesher to allow external trusted entities such as TEE and/or computing manager can generate policies that can be validated and used to perform security operations by TPM, as taught by Thom [0023].  The combining of the teachings of Gordon in view of Nesher and Thom
Regarding to claim 9, Gordon as modified teaches the method of claim 8, wherein the access conditions are signed using the private owner key.  (Gordon: [0005, End of paragraph] discloses the security operation may be any one of the following operations: binding data, unbinding data, sealing data, unsealing data, and signing data.; [0009] When the application request is a request to sign data, the agent sends the data to each of a plurality of nodes in the cluster and requesting that each node sign the data using their share of the cluster key (i.e. private owner key part); receives, from each of the plurality of nodes, a result of the performed security operation.))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed,
Narendra (US 10706143) discloses “techniques for secure-chip memory for trusted execution environments are described. A processor may include a memory configured to interface with a trusted execution environment. The processor may be configured to indicate to a trusted execution environment that the memory supports dedicated access to the trusted execution environment”
Block (US 20200099536) discloses “merging multiple compute nodes with trusted platform modules utilizing provisioned node certificates. In some embodiments, compute nodes are connected to be available for merger into a single multi-node system. Each compute node includes a trusted platform module (TPM) provisioned with a platform certificate and a signed attestation key (AK) certificate and is accessible to firmware on the compute node”
Norum (US 10447668 B1) discloses “A virtual cryptographic module is used to perform cryptographic operations. The virtual cryptographic module may include a fleet of cryptographic modules and a load balancer that determines when a cryptographic module should be added to or removed from the fleet. The fleet size may be adjusted based on detecting a set of conditions that includes the utilization level of the fleet”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TRANG T DOAN/Primary Examiner, Art Unit 2431